ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that CLINTON E. CRONIN of TOMS RIVER, who was admitted to the bar of this State in 1963, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that CLINTON E. CRONIN is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CLINTON E. CRONIN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that CLINTON E. CRONIN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.